Citation Nr: 1316457	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  12-26 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for residuals of frostbite to the hands, feet, and ears.

2.  Entitlement to service connection for Crohn's disease.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2011 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and Sioux Falls, South Dakota.  In the December 2011 rating decision, the RO denied service connection for residuals of frostbite to the hands, feet, and ears.  In the May 2012 rating decision, the RO denied service connection for Crohn's disease.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A review of the Virtual VA paperless claims processing system reveals that an electronic copy of the hearing transcript has been associated with the record.  Additional documents associated with the Virtual VA paperless claims processing system are either duplicative of evidence of record or are not pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The United States Court of Appeals for Veterans Claims (Court) has also held that in cases where the veteran's service records were unavailable, through no fault of the veteran, as is the case here, there is a "heightened duty" to assist the veteran in the development of the case. See generally McCormick v. Gober, 14 Vet. App. 39, 45- 49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Veteran has not been afforded a VA examination in connection with his claims for service connection for residuals of frostbite to the hands, feet, and ears and for Crohn's disease.  

With regard to the claim of service connection for residuals of frostbite to the hands, feet, and ears, the Veteran has claimed that that he was exposed to cold weather during service in Korea and received treatment therein.  A DD 214 does indicate that he served as a pole lineman and was awarded the Korean Service Medal with two bronze camp stars, and during his April 2013 hearing, he submitted photographs showing on a pole with snow on the ground.  

Although his complete service treatment records are unavailable, the Veteran's June 1954 separation examination documented a normal evaluation of the head, face, neck, and scalp; upper extremities; and feet.  Nevertheless, in an April 2011 letter, M.E., D.O. (initials used to protect the Veteran's privacy) stated that the Veteran suffers from several medical conditions related to frostbite sustained during service.  Dr. M.E. identified paresthesias to the extremities of the feet and hands, burning of the ears, and chronic tissue loss of the fingers and hands.  However, Dr. M.E. did not provide any rationale for his opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

With regards to his Crohn's disease, the Veteran has stated that he had the disorder prior to service, but has also indicated that his pre-service records are unavailable.  He has claimed that the preexisting disorder was aggravated in service due to cold weather exposure and his nutrition.  In this regard, he testified in April 2013 that he reported stomach problems during service and that his symptoms became more active during his last three to four months of service.  

The Board notes that the presumption of soundness applies in this case because there is no record of a physical examination at the time the Veteran entered into that period of service. See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where there was no entrance examination report of record because it was presumed to have been lost in a fire, the presumption of soundness attached as reflected by the conclusion that it had been rebutted by clear and unmistakable evidence of the pre-service existence of the disability).  A clinical evaluation of his gastrointestinal system was also normal at the time of his June 1954 separation examination, and in a July 1982 private medical record, a private physician indicated that the Veteran's intestinal disorder began in 1971 and was identified as Crohn's disease in 1974.  However, it is still possible that a current diagnosis could be related to the Veteran's reported symptomatology, cold weather exposure, and/or nutrition in service.  

The Veteran is competent to report his experience and symptoms in service.  He is also competent to describe his current symptoms.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Nevertheless, the evidence of record does not include a medical opinion based on a complete review of the evidence addressing whether the Veteran currently has residuals of frostbite to the hands, feet, and ears and Crohn's disease that are related to his military service. 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board concludes that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of the claimed disorders that may be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his Crohn's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the presumption of soundness applies in this case.

The examiner should state whether it is at least as likely as not the Veteran currently has Crohn's disease that manifested in service or that is otherwise causally or etiologically related to his military service, to include his reported symptomatology, cold weather exposure, and nutrition therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of residuals of frostbite to the hands, feet, and ears that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current residuals of frostbite to the hands, feet, and ears.  For each residual, the examiner should state whether it is at least as likely as not the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include his cold weather exposure therein.

In rendering these opinions, the examiner should review and discuss the April 2011 letter from Dr. M.E.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



